In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00305-CV
                               __________________

                      TOMMY LYNN COOPER, Appellant

                                          V.

                      SUSAN CAROL BOLSTER, Appellee

__________________________________________________________________

                On Appeal from the 457th District Court
                     Montgomery County, Texas
                   Trial Cause No. 21-08-11490-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      On September 24, 2021, Tommy Lynn Cooper, Appellant, filed a notice of

appeal from the trial court’s order dated September 22, 2021, granting a plea to the

jurisdiction. Susan Carol Bolster, Appellee, filed a motion to dismiss the appeal

because the appealed order is interlocutory and not subject to an accelerated appeal.

According to Bolster, the trial court has not yet resolved her claims regarding the

validity of a transfer-on-death deed and attorney’s fees recovery. Cooper agrees his

appeal is premature but asks this Court to abate the appeal until the trial court signs

                                          1
a final judgment. See Tex. R. App. P. 27.2 (“The appellate court may allow an

appealed order that is not final to be modified so as to be made final and may allow

the modified order and all proceedings relating to it to be included in a supplemental

record.”). Rule 27.2 does not confer authority on the appellate court to abate an

appeal while there are significant issues yet to be determined by the trial court.

Garcia v. Comm’rs Ct. of Cameron Cty., 101 S.W.3d 778, 786 (Tex. App.—Corpus

Christi 2003, no pet.).

      We find that there are pending matters before the trial court that require

development and resolution in the trial court before an appeal can commence.

Accordingly, we grant Appellee’s motion and dismiss the appeal.

      APPEAL DISMISSED.

                                                           PER CURIAM



Submitted on December 8, 2021
Opinion Delivered December 9, 2021

Before Kreger, Horton and Johnson, JJ.




                                          2